DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are replete with antecedent basis errors as well as other elements of indefiniteness.  The claims must be amended or rewritten to deal with said errors.
Claim 1 includes the limitation “allowing for rotation of the platform (102) with variable-length links”, followed by the limitation, “allowing for rotation of the base (101) with variable-length links”.  The language is indefinite as to whether the two sets of variable length links are the same or different.  The claim must be changed to distinguish the two sets of variable-length links to clear up the confusion.
Claim 2 recites the limitation " the turntable" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation "the base transmission" and “the base rotating shaft” in lines 2 and 3, and "the platform transmission" and “the platform rotating shaft” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites “the base origin” and “the platform origin”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation " the platform end " and “the platform center” in lines 5 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 further recites the limitation "the link anchor surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Further, the limitations, “extended away from the fixed-length link (103); and connected to the link anchor surface (117) near the platform end of the fixed-length link (103)”, lack clarity as to what in particular is extended and connected in such manners.  The semi-colon separating each limitation gives the implication that they refer to separate entities rather than defining the same structure.  
Claim 7 includes the limitation, “a fixed-length link”.  Claim 7 depends from claim 6, which also claims “a fixed-length link”.  The limitation in claim 7 creates confusion as to whether this is the same link as already claimed or a new link.  As the invention only includes one fixed-length link, the proper recitation of the structure would be --the fixed-length link--.  Conversely, Claim 7 also includes the limitation “at least two variable-length links”, a structure that is also claimed in independent claim 6.  The at least two variable-length links of claim 7 are different from those of claim 6 yet the way the limitation is written again creates confusion to that fact.  The language must be changed to distinguish the two sets of variable-length links to clear up the confusion.
Claim 11 recites “the base origin” and “the platform origin”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites “the base origin”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamps (US 9,169,735).  Stamps discloses:
With regard to claim 6 - An attachment mechanism comprising: 
a base 33 having a base center 41 and a base perimeter; 
a fixed-length link 39 comprising: 
a base end pivotally connected to the base 33 at the base center 41; 
a longitudinal axis 17 running from the base end to the platform end 55 through the base center and the platform center 59, respectively, wherein rotation of the fixed-length link 39 and the base 33 is restricted around the longitudinal axis 17 (“A tubular central member 39 is rotatably carried on mast 15, so that mast 15 may rotate while central member 39 remains in a fixed angular orientation about mast axis 17. Swashplate 33 is rotatably mounted to central member 39 on spherical bearing 41, allowing swashplate assembly 31 to pivot about axes perpendicular to mast axis 17 in the same manner as yoke 13 pivots about the flap axes. Unlike yoke 13, which is rotatably mounted to a fixed location along the length of mast 15, swashplate assembly 31 and spherical bearing 41 are configured to translate along the length of mast 13 during operation.” – column 2, lines 34-44); and 
at least two variable-length links 43 each having a first end pivotally connected to the base perimeter (Fig. 1); and 
a second end pivotally connected to the fixed length link (see idler 51); 
extended away from the fixed-length link 39; and 
connected to the link anchor surface near the platform end of the fixed-length link (see Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 14, 2022